Case 2:18-cr-00422-SMB Document 1267-2 Filed 09/03/21 Page 1 of 4




        Exhibit B
           Case 2:18-cr-00422-SMB Document 1267-2 Filed 09/03/21 Page 2 of 4
            Case 2:12-cv-00954-RSM Document 44 Filed 07/10/12 Page 1 of 3




 1
 2

 3

 4

 5
 6

 7
                                                           The Honorable RICARDO S. MARTINEZ
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      ATSEATfLE
10
     BACKPAGE.COM, LLC,                                    NO. 2:12-cv-00954-RSM
11
                                 Plaintiff,                DECLARATION OF PAULA
12                                                         SELIS IN OPPOSITION TO
            V.                                             PLAINTIFF1S MOTION FOR
13                                                         TEMPORARY RESTRAINING
     ROBERT M. MCKENNA, Attorney                           ORDER
14   General of Washington State, et al,
15                               Defendants.
16          I, Paula Selis, declare:

17          1.      I am an Assistant Attorney General with the State of W~hington's Attorney

18   General's Office Consumer Protection Division. I am over the age of eighteen and qualified

19   to make this Declaration.

20          2.      On June 30, 2011, I met with representatives ofBackpage.com at the Office of

21   the Attorney General to discuss the company's escort advertising. The meeting was held at

22   the request of Back.page.com.            Back.page.corn's representatives at the meeting were

23   Carl Ferrer, Vice President of Sales and Marketing for the company; Don Bennett Moon, an

24   attorney and member of Board of Directors for Village Voice Media, Backpage.com' s parent

25   company; and Kenneth Stocker, Publisher of the Seattle Weekly, a Village Voice Media

26   publication. The Attorney General's Office was represented at the meeting by Chris Johnson,

      DECLARATION OF PAULA SELIS IN                                      AITORNEY GENERAL'S OFFICE
                                                                             Criminal Justice Division
      OPPOSITION TO PLAINTIFF'S MOTION                                      800 Fifth Avenue, Suite 2000
      FOR TEMPORARY RESTRAINING                                               Seattle, WA 9& 104-3188
      ORDER                                                                        (206) 4-64-6430
      NO. 2:12-CV-00954-RSM



                                                                                                               BP-PSl-544201
                                              BP-AZGJ005724 70
                                                                                                           DOJ-BP-0004457055
               Case 2:18-cr-00422-SMB Document 1267-2 Filed 09/03/21 Page 3 of 4
                Case 2:12-cv-00954-RSM Document 44 Filed 07/10/12 Page 2 of 3




 1   the Attorney General's Office Policy Director; Dan Sytman, Deputy Communications
 2   Director for the Attorney General's Office, and me.
 3              3.   Backpage.com told us their purpose rn asking for the meeting was to
 4   demonstrate their efforts to police their website for underage human trafficking.         After

 5   discussing their efforts, Dan Sytman asked whether .there were any illegal ads on the

 6   Backpage.com website. They responded that there,were no ads that offered sex for money. I

 7   took them to task for this and said "You mean to tell me that if someone responded to an

 8   advertisement, the woman they called for services would be offering to go out for coffee?
 9   '!'hat's what you are advertising?" At that point, Don Moon looked at Carl Ferrer and said

10   "Don't deny the undeniable" and laughed.         It was clear that Mr, Moon meant it was

11   undeniable that the ads on Backpage.com were for prostitution services, and they should not

12   pretend otherwise. After Mr. Moon made this statement, he followed up by saying that the

13   First Amendment gave Backpage.com the right to advertise in the manner they have chosen.

14   This confirmed to me that he understood the true nature of the advertising, but believed

15   Backpage.com had a right to distribute it nonetheless.
16   II I I

17   ////
18   // / /

19   II I I

20   Ill/
21   II I I

22   II I I

23   // / /

24   II I I
25   II I I.
26   II I I

      DECLARATION OF PAULA SELIS IN                   2                  AITORNEY GENERAL'S OFFICE
                                                                             Criminal Justice Division
      OPPOSITION TO PLAINTIFF'S MOTION                                      800 Fifth AVC!lue, Suite 2000
      FOR TEMPORARY RESTRAINING                                               Seattle, WA 98104-3188
      ORDER                                                                       (206) 464-6430
      NO. 2:12-CV-00954-RSM



                                                                                                                BP-PSl-544202
                                          BP-AZGJ005724 71
                                                                                                            DOJ-BP-0004457056
           Case 2:18-cr-00422-SMB Document 1267-2 Filed 09/03/21 Page 4 of 4
            Case 2:12-cv-00954-RSM Document 44 Filed 07/10/12 Page 3 of 3




 1          4.      During the conversation, I also asked whether Back.page.com had proactively
 2   called the people who advertise on their website to determine what, exactly, they were

 3   offering for sale. My question was not answered. Rather, the Backpage.com representatives
 4   turned the discussion to the Communications Decency Act and Mr. Moon's claim that it

 5   absolutely protected Back.page.com from liability.
 6          I declare under penalty of perjury under the laws of the state of Washington that the
 7   foregoing is true and correct.           .
                                  1h    .
 8          DATED this    cf--]   c.iay ofJune, 2012, at Seattle, Washington.

 9                                          ROBERT M. MCKENNA
                                            Attorney General
10

11                                                (?~~~
                                            PAULA L. SELIS, WSBA #12823
12                                          Senior Assistant Attorney General ·
                                            Attorney General's Office
13                                          800 5th A venue, Suite 2000
                                            Seattle, WA 98104
14                                          Telephone (206) 464-7662; Fax (206)587-5636
15

16

17

18

19

20

21

22
23

24

25

26

      DECLARATION OF PAULA SELIS IN                     3                 AITORNEY GENERAL'S OFFICE
                                                                               Criminal Ju~tice Division
      OPPOSITION TO PLAINTIFF'S MOTION                                       800 Fifth Avenue, Suite 2000
      FOR TEMPORARY RESTRAINING                                                Seattle, WA 98104-3188
      ORDER                                                                         (206) 464-6430
      NO. 2:12-CV-00954-RSM



                                                                                                            BP-PSl-544203
                                            BP-AZGJ005724 72
                                                                                                        DOJ-BP-0004457057
